Rugg, C. J.
This is an action of contract to recover taxes alleged to have been illegally assessed upon the property of the . plaintiff and to have been paid under protest. The taxes were assessed pursuant to St. 1914, c. 518. The constitutionality of that act has been upheld and its meaning to some extent has been decided in Massachusetts General Hospital v. Belmont, post, 190, argued after this case and just decided. That decision governs the case at bar in those particulars: - 1
The plaintiff is a charitable corporation. New England Sanitarium v. Stoneham, 205 Mass. 335. It is not contended that the plaintiff treats or cares for insane persons or uses any part of its property for an insane hospital or asylum. Persons suffering from , mental derangement are not admitted to it. The only point now to be considered is whether its real estate is occupied “wholly or partly ... for the treatment of mental or nervous diseases” within the meaning of the statute. The context does not confine these words to the treatment of such persons as ordinarily are *173found in insane asylums. The natural import of the words is to include those not rightly describable within the classification of inmates of insane hospitals and kindred institutions. Persons suffering from mental or nervous: disorders or weakness falling short of insanity, and not necessarily finding their appropriate treatment in institutions where the insane are confined, are aptly described by the words of the statute. It is matter of common knowledge that there are many persons who suffer from nervous prostration and mental exhaustion. It seems manifest that the phrase of the statute interpreted according to its ordinary sense comprehends such people.
The case comes before us by report on a statement of agreed facts. The only facts bearing upon this precise point are certain statements contained in the plaintiff’s catalogue or pamphlet, which confessedly describe correctly its institution and methods. It there is said, under the caption, “Diseases of the nervous system”: “Among the cases successfully treated at this institution are disorders of the nervous system. The functional derangements such as nervous prostration, neurasthenia, and nerve exhaustion, have been treated with the best of results. All the life at the Sanitarium is adapted to the building up and reconstruction of the nervous system.”
In another place reference is made to the use of apparatus recognized as helpful, among other ends, to “resting' tired nerves.”
Treatment of such persons by the plaintiff brings it within the descriptive words of the statute.

Judgment for the defendant.